Case 2:20-cv-07156 Document 1-1 Filed 08/10/20 Page 1 of 2 Page ID #:10

                                                                        Service of Process
                                                                        Transmittal
                                                                        07/09/2020
                                                                        CT Log Number 537918755
TO:      Sue Carlson
         Target Corporation
         1000 Nicollet Mall
         Minneapolis, MN 55403-2542

RE:      Process Served in California

FOR:     Target Corporation (Domestic State: MN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  JUDY RICE, Pltf. vs. TARGET, et al., Dfts. // To: TARGET CORPORATION
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 30202001143064CUPOCJC
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:         By Process Server on 07/09/2020 at 13:45
JURISDICTION SERVED :             California
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 07/09/2020, Expected Purge Date:
                                  07/14/2020

                                  Image SOP

                                  Email Notification, Non Employee Litigation Target gl.legal@target.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                        Page 1 of 1 / HG
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.


                                                                                              EX A - pg. 10
  ~         Electronically Filed by Superior Court ot California, County of Orange, 05/26/2020 03:11 :35 PM.
30:2020-01143064-CU-PO-CJC - ROA# 3- DAVID H. YAMASAKI, Clerk of the Court By Brenda Sanchez, DepufS~foO
                  Case 2:20-cv-07156 Document 1-1 Filed 08/10/20 . Page 2 of 2 Page
                                  SUMMONS                                             ID #:11
                                                                               FOR COURT USE ONLY
                                                                                                                        (SOLO PARA USO DE LA CORTE)
                                     (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
~A~~~:~ ~wft~0r.IA~+--k-P~-R-8_T_T_~, and
DOES 1 t~O, Inclusive

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE}:
JUDY RICE

 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
     You have 30 CALENDAR DAVS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 iAVISO! Lo han demandado. Si no responde dentro de 30 dias, la carte puede decidir en su contra sin escuchar su version. Lea la inforrnaci6n a
 continuaci6n.
     Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
 carte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en forrnato legal correcto si desea que procesen su caso en la carte. Es posible que haya un forrnulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la carte y mas inforrnaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la carte
 que le de un formu/ario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la carte le
 podra quitar su sue/do, dinero y bienes sin mas advertencia.
     Hay otros requisitos legates. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte o el
 co/egio de abogados locales. AV/SO: Por ley, la carte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sabre
 cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la carte antes de que la carte pueda desechar el caso.


                                                                                                          ~ 30-2020-01143064-CU-PO-CJC
                                                                                                            ASE NUMBER
The name and address of the court is:                                                                       Numero del Gaso):
(El nombre y direcci6n de la corte es):
ORANGE COUNTY SUPERIOR COURT                                                                                           Judge Derek W. Hunt
700 Civic Center Drive West
Santa Ana, California 92701
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de telefono def abogado def demandante, o def demandante que no tiene abogado, es):
Garrett R. Chambers 304796 CHAMBERS & NORONHA
2070 N. Tustin Avenue (714) 558-1400
Santa Ana, CA 92705
DATE:      05/26/2020
                                          DAVID H. YAMASAKI,
                                          Clerk of the Court           Clerk, by
                                                                                                                U--
                                                                                                      Brenda. Sa.nchez   , Deputy
(Fecha)                                                                 (Secretario) - - - - - = - " - - - - - - - - - - (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citaci6n use el formu/ario Proof of Service of Summons, (POS-010)).
 [SEAL]
                                   1.
                                   2.
                                            B
                                   NOTICE TO THE PERSON SERVED: You are served
                                           as an individual defendant.
                                           as the person sued under the fictitious name of (specify):


                                       3.   D   on behalf of (specify):
                                                     ~ CCP 416.10 (corporation)
                                            under:
                                                          CCP 416.20 (defunct corporation)
                                                          CCP 416.40 (association or partnership)
                                                          other (specify):
                                                                                                                   §      CCP 416.60 (minor)
                                                                                                                          CCP 416.70 (conservatee)
                                                                                                                          CCP 416.90 (authorized person)

                                       4.   D    by personal delivery on (date):
                                                                                                                                                             Page 1of1
                                                                       SUMMONS                                                  Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                 www.courtinfo.ca.gov
                                                                                                             RICE, Judy
                                                                                                                        EX A - pg. 11
